DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chow (US 10,086,705; reference of record).
Regarding claim 1, Chow teaches a motor vehicle (figure 4) with an electric motor (118), comprising:
a high-voltage vehicle electrical system (120, 302) with a high-voltage energy store (120) which supplies electrical energy to the electric motor (118) for driving the motor vehicle;
a low-voltage vehicle electrical system (122) for supplying electricity to a number of consumers in the motor vehicle, wherein the low-voltage vehicle electrical system comprises a low-voltage energy store (132);

a control unit (112) configured to cause a predetermined change of a signal on the electrical signal path from a first signal state to a second signal state, wherein the first signal state indicates a normal operation of the motor vehicle and the second signal state indicates an emergency state (Col. 3, lines 42-56) of operation of the motor vehicle which deviates from the normal operation (Col. 8. lines 34-38 and 58-60; col. 13, line 64 through col. 14, line 24 discuss a collision triggering the ECU 112 to control the relays within main relay box 428 located between the high and low voltage batteries.), wherein
the high-voltage vehicle electrical system is configured to separate (using relay 428) the high-voltage energy store from the high-voltage vehicle electrical system in response to the predetermined signal change, and
the signal path (see two signal lines through relay 428) comprises a first signal line and a second signal line, and the predetermined signal change on the signal path includes a change of the signal level on each of the first and second signal lines.
As for claims 2, 3, and 6-11, Chow teaches wherein the first and second signal line are supplied from the low-voltage vehicle electrical system (122),
the first signal line comprises a first switch (424) which is activatable via the control unit to disconnect and connect the first signal line, and
the second signal line comprises a second switch (426) which activatable via the control unit to disconnect and connect the second signal line, wherein a simultaneous 
wherein during the predetermined signal change, the first and the second switch are closed or the first and second switch are opened or one of the first and second switches is opened and the other of the first and second switches is closed (Col. 8, lines 32-45);
a sensor (126) for detecting an emergency operating state, wherein
the control unit is configured such that upon detection of the emergency operating state by the sensor, the control unit effects the predetermined signal change (Col. 6, lines 44-55);
wherein the sensor is an accident sensor, which by way of a number of sensors detects an accident of the motor vehicle as the emergency operating state (Col. 6, lines 44-55);
wherein in the high-voltage vehicle electrical system, one or more disconnection elements are provided for disconnecting the high-voltage energy store from the high-voltage vehicle electrical system, wherein a particular disconnection element is an irreversible disconnection element comprising a pyrotechnic element (420-422);
 wherein the low-voltage on-board network has a voltage of 60 V or less, and/or the high-voltage vehicle electrical system has a voltage of over 60 V (Col. 7, lines 5 and 51-53);
wherein the low-voltage on-board network has a voltage of 12V, and/or the high voltage vehicle electrical system has a voltage between 60V and 1500V (Col. 7, lines 5 and 51-53).
Response to Arguments
Applicant's arguments filed 02/26/21, with respect to Chow, have been fully considered but they are not persuasive.
Regarding Applicant’s comments directed to the rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Chow, Applicant argues, “However, Chow is entirely silent about the ECU 112 causing a signal change on dual lines connecting the LV battery 122 with the HV battery 120 - much less one that the HV battery 120 responds to by separating one of its subpacks, as would also be required. Indeed, there is no discussion at all about how the ECU 112 connects to or communicates with the relays. It is not even pictured in the circuit diagram. Thus, while Chow broadly notes that the ECU 112 can control the relays, there is no indication of how that occurs - much less whether that control occurs in accordance with the claimed invention.” See bottom of page 6 and top of page 7 of Applicant’s remarks.
Chow teaches ECU 112 causing a signal change on dual lines connecting the LV battery 122 with HV battery 120 in col. 8. lines 34-38 and 58-60; col. 13, line 64 through col. 14, line 24. These passages also discuss the communication between the ECU, isolation triggers, and relays.


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Chow, fails to teach or suggest:
“a logic evaluation unit which has one input for the first signal line and one input for the second signal line, and one output, wherein only the predetermined signal change triggers the output of a predetermined signal level at the output and the predetermined signal level causes the disconnection of the high-voltage energy store from the high-voltage vehicle electrical system.”, as set forth in claim 4; and 
“wherein the signal path is switchable by the control unit into a first test state for checking the first signal line and into a second test state for checking the second signal line, starting from the first signal state, the first test state is assumed by a change of the signal level on only one of the first and second signal line, and the second test state is assumed by a change of the signal level on only the other of the first and second signal line.”, as set forth in claim 5.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 2, 2021